PER CURIAM.
Although the giving of the jury instruction on flight by the court below was improper, see Fenelon v. State, 594 So.2d 292 *471(Fla.1992), and Keys v. State, 606 So.2d 669 (Fla. 1st DCA 1992), careful review of the record on appeal persuades us that there was no reasonable possibility that the error contributed to appellant’s conviction. State v. DiGuilio, 491 So.2d 1129 (Fla.1986). Accordingly, appellant’s conviction and sentence are affirmed.
JOANOS, C.J., and MINER and WOLF, JJ., concur.